Title: From Benjamin Franklin to Ernst Frederik von Walterstorff, 2 September 1784
From: Franklin, Benjamin
To: Walterstorff, Ernst Frederik von


				
					On August 30 the three ministers newly commissioned by Congress to negotiate treaties of amity and commerce with foreign powers held their first formal meeting at Franklin’s residence in Passy. Thomas Jefferson, recently arrived from America, was by that time settled in Paris. John Adams, now joined by his family, had rented a mansion in Auteuil, just one mile from Franklin’s Hôtel de Valentinois. David Humphreys, Congress’ choice to be secretary of the commission, was the last to arrive in France, reaching Paris by August 18. The commissioners agreed to meet at Franklin’s residence in consideration of how painful it was for him to travel.
					The first three meetings were summarized by David Humphreys in his official letterbook. On August 30 the commissioners read their

instructions and agreed to meet daily at Passy “until the objects of the Commissions shall be properly arranged and put as far may be into the best train of execution.” They resolved that John Paul Jones should apply for compensation from Denmark for the American prizes turned over to Britain, and that Jones should try to obtain the support of the French court for that appeal. On August 31 they agreed to “announce officially to the Court of Versailles the object of their Mission as early as possible.” They also met with David Hartley to inform him of their commission to negotiate a treaty of amity and commerce with Britain. On September 1 the commissioners discussed Charles Thomson’s letter to them of July 16, 1784, and its enclosures, regarding the affair of the French merchant ship Aimable Elizabeth. They instructed Temple, as secretary of the legation, to write to Thomas Barclay for more information about the ship. Finally, they decided to ask Walterstorff for a meeting, which Franklin requested with the present document.
				
				
					
						Passy, Sept. 2. ’84.—
					
					Mr Franklin presents his respectful Compliments to Mr. Walterstorff, and has the honour to acquaint him, that the American Ministers for Treaties of Commerce, &c. will meet on Saturday next at 12 aClock, at Mr Franklin’s, when they will be glad to see and converse with Mr Walterstorff, on the Subject of the Treaty with Denmark, if agreable to him.—
				
			